G-ill, J.
This is a suit on a promissory note, purporting to have been executed by defendant Taggart to D. E. Ulm, and by him assigned to the plaintiff. The defense was a plea of non est factum, under oath.. On a trial by jury, there was a finding and judgment for plaintiff and defendant appealed.
The only matters of complaint relate to the court’s-action in the admission and exclusion of evidence, and these we shall notice in the order mentioned in defendant’s brief.
First. When witness Winsett was on the stand, he produced, at the request of defendant’s counsel, various receipts, which the witness Said were signed *85Tby the defendant. This was doubtless for the purpose of establishing a standard of comparison. Plaintiff’s objection to the introduction of these papers was sustained, and of this ruling’ defendant now complains.
The court’s action was correct. Doud v. Reid, 53 Mo. App. 553; Singer Mfg. Co. v. Clay, 53 Mo. App. 412; McCombs v. Foster, 62 Mo. App. 303, and authorities there cited. It has been repeatedly held in this state, that papers outside the case and purporting to contain the signature of the party charged with the execution of the instrument in suit, can not be admitted, when such admission would raise a collateral issue, and such collateral issue would only be avoided, either when such signatures are conceded by both parties to be genuine, or when the party against whom they are offered is estopped to deny their genuineness. It was not conceded that these receipts contained the genuine signature of the defendant, nor was the plaintiff estop-ped to deny such genuineness; the court, therefore, properly excluded them.
Second. At the trial there was evidence tending to prove that the note in suit was signed by defendant, in the store of one' Odell, at Belton, Missouri; and that the paper used was procured from Odell’s book of bank notes. Over defendant’s objection, this stub book or blank notebook of Odell’s was admitted in evidence for the purpose, doubtless, of showing that the form and character of the note in suit corresponded with the blanks in Odell’s book, and thereby tending to corroborate the story as told by plaintiff’s witnesses. In this there was no error. It was proper as showing a “physical circumstance” corroborative of plaintiff’s' theory of the case.
Third. In taking the deposition of Mrs. Ulm, defendant’s counsel, on cross-examination interrogated the witness in relation to the date of her marriage, *86the age of her firstborn, etc., all manifestly for the purpose of showing that before marriage she was guilty of illicit intercourse with her husband. At the trial the court, on plaintiff’s motion, excluded all this testimony, and this ruling is now complained of.
The court was right. Mrs. Ulm had been married about thirteen years and even conceding the right on cross-examination to investigate and fix the present character and moral principles of a witness in order to advise the jury as to the proper weight to be given the testimony, yet the evidence here sought was entirely too remote. As well said by Mr. Greenleaf: “The examination being governed and kept within bounds by the discretion of the judge, all inquiries into transactions of a remote date will, of course, be suppressed; for the interests of justice do not require that the errors of any man’s life, long since repented and forgiven by the community, should be recalled to remembrance and their memory be perpetuated in judicial documents, at the pleasure of any future litigant. The state has a deep interest in the inducements to reformation held out by the protecting veil which is thus cast over the past offenses of the penitent.” 1 Greenl. Ev. [14 Ed.], sec. 459; see, also, State v. Houx, 109 Mo. 654-663.
Fourth. Neither has the defendant any right to complain of the admission of testimony tending to prove the existence of a claim by plaintiff against defendant, and a lawsuit pending at the date of the note, and which both parties concede was then settled. A full disclosure of all these facts and circumstances necessarily aided the jury in arriving at a just and correct verdict. And in addition to this, the defendant and his witnesses likewise testified in relation to such claim; but it was said to have been settled in a way other than giving the note.
*87We discover no error in the record and the judgment will, therefore, be affirmed.
All concur.